COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Angela U. Eze v. Wells Fargo Bank N.A.

Appellate case number:      01-19-00989-CV

Trial court case number:    1144917

Trial court:                County Civil Court at Law No. 2 of Harris County

       Appellant, Angela U. Eze, has filed an emergency motion for temporary relief
seeking to stay a writ of possession. “A judgment of a county court may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the
judgment, the appellant files a supersedeas bond in an amount set by the county court.”
TEX. PROP. CODE ANN. § 24.007); see also Marshall v. Hous. Auth. of the City of San
Antonio, 198 S.W.3d 782, 786 (Tex. 2006) (“[I]f a proper supersedeas bond is not filed,
the judgment may be enforced, including issuance of a writ of possession evicting the
tenant from the premises.”); cf. TEX. R. APP. P. 24 (providing for suspension of
enforcement of judgment and review of trial court order on supersedeas). Accordingly, we
deny appellant’s emergency motion.

       It is so ORDERED.


Judge’s signature:    /s/ Sarah Beth Landau
                      Acting individually       Acting for the Court


Date: December 20, 2019